DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/263,894.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments
	Regarding the rejection of claims 1, 3, 4, 6, 8-10, 15, 18, and 19 under 35 U.S.C. 103 as rendered obvious by RICKARD in view of SCHMIDTLER,  the rejection stands because the amendments to independent claims 1, 8, and 15 are moot in light of the newly cited portions of SCHMIDTLER.  Thus, the rejection of dependent claims 2, 5, 7, 11-14, 16, 17, and 20 by RICKARD in view of SCHMIDTLER and further in view of RODEN also stands.
	Applicant presents arguments and amendments only with respect to independent claims 1, 8, and 15, and the disclosure of RICKARD.  No arguments were presented with respect to either the SCHMIDTLER or RODEN references, as cited in the Non-Final Action.
	Applicant contends that “Examiner agreed that the proposed claim amendments, substantially included in this amendment, overcome the applied references.  As a threshold issue, Examiner clarifies for the record that no agreement was reached as to patentability in the interview with respect to the proposed amendments.
not explicitly disclose its machine learning and predictive modules operating on a set of transactional documents associated with new transactions between the client organization and the vendor organization.
	This is a matter of claim interpretation and turns on the state of the transaction: whether a new transaction is different than a potential transaction, for the purpose of interpreting RICKARD, and specifically, what transaction objects the machine learning and predictive modules operate on to produce a predictive result of success.  The original claims of the Non-Final Action, under their broadest reasonable interpretation, contained no language to limit the scope of transactions or transactional documents, to exclude the “potential transactions” of RICKARD.
	However, the merit of the rejection by RICKARD in view of SCHMIDTLER is that RICKARD discloses the machine learning elements, and SCHMIDTLER the document analysis system.  The argument is that it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of RICKARD to operate on the transactional documents associated with new transactions, where the distinction between new and potential transactions is merely the state of the transaction—states that may even overlap when it comes to processing transactions and determining when proposed transactions are complete.
	Examiner contends that this modification of RICKARD to act on new transactions is obvious where SCHMIDTLER, among other elements, discloses a system that explicitly analyzes new financial documents, under the broadest reasonable interpretation of the present claims.


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 4, 6, 8-10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2018/0089585 A1 (hereinafter “RICKARD”) in view of U.S. Pre-Grant Publication US 2014/0153787 A1 (hereinafter “SCHMIDTLER”).

	Regarding independent claims 1, 8, and 15 RICKARD discloses:
1.1, 8.1 15.1		obtain historical transactional information associated with a set of historical transactional documents between a client organization and a vendor organization, that have already been processed;
the records stored in the object historical data store 160 as training data set for a machine learning model used for predicting information about the object, for example, for determining a probability of the object reaching a "closed won" state.”);
1.2, 8.2, 15.2		 determine one or more trends associated with values included in the set of historical transactional documents by using one or more machine learning techniques to process the historical transactional information;
	RICKARD at [0038] (“The object state analyzer predicts a close data for a potential transaction object. The close date corresponds to a date that the potential transaction object is expected to reach a closed state, for example, a "closed won" state.”)
1.3, 8.3, 15.3		 receive a set of transactional documents associated with new transactions between the client organization and the vendor organization;
	RICKARD at [0048] (“FIG. 2 shows the system architecture of an object analyzer 130 for analyzing potential transaction objects, in accordance with an embodiment. The object analyzer 130 comprises a machine learning model 220, a feature extraction module 240, an object ranking module 230, a recommendation engine 250, a predictor model 220, and a statistical analysis module 260. Other embodiments may include more or fewer modules. Functionality indicated herein as being performed by a particular module may be performed by other modules.”);
	RICKARD at [0061] (“FIG. 3 shows the process of analyzing potential transaction objects, in accordance with an embodiment. The object historical data store 160 receives and stores 310 historical data describing activities associated with potential transaction objects. An example of historical data stored in object historical data store 160 is illustrated in FIG. 4.”);

8.4		providing, by the device, one or more values included in a particular transactional document, of the set of transactional documents, as input to a data model, of the one or more data models, wherein the one or more values included in the particular transactional document, when input to the data model, cause the data model to output one or more prediction values, wherein each prediction value indicates a likelihood of a particular value, of the one or more values included in the particular transactional document, being an indicator that the particular transactional document is a problematic transactional document;
8.5		 generating, based on the one or more prediction values, a first set of exceptions indicating that one or more transactional documents, of the set of transactional documents, are problematic transactional documents
1.4, 15.4	 generate, based on the one or more trends, a first set of exceptions indicating that one or more transactional documents, of the set of transactional documents, are problematic transactional documents, wherein the problematic transactional documents are transactional documents that are likely to cause or influence a problematic processing outcome;
	RICKARD at [0063] (“[A]nd determines 330 a score value representing probability of each potential transaction object reaching a "closed won" state. The statistical analysis module 260 performs various types of analysis of the scores of the potential transaction objects for presentation to the user. For example, the statistical analysis module 260 predicts a month end revenue based on a particular selection of potential transaction objects.”);
	RICKARD at [0074] (“FIG. 9 illustrates a ranked list of potential transactions recommended by the online system, in accordance with an embodiment. The object ranking module 230 ranks the various potential transaction objects based on their significance. In an embodiment, the object ranking module 230 ranks the various potential transaction objects based on a weighted aggregate of the likelihood of the potential transaction closing successfully and an amount of the potential transaction.”);
1.5, 8.6, 15.5		 generate, using a similarity analysis technique, a second set of exceptions indicating that one or more additional transactional documents, of the set of transactional documents, are duplicate transactional documents, wherein the duplicate transactional documents have caused an account of the client organization to update erroneously or are capable of causing the account of the client organization to update erroneously
	RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”);
	RICKARD at [0063] (disclosing a set of exceptions, as at 1.4);
	RICKARD at [0074] (disclosing the ranking of problematic transactions, as at 1.4);
15.6		provide the first set of exceptions and the second set of exceptions to a device associated with the client organization, wherein the device associated with the client organization [continues below with 1.6]
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access 
1.6, 8.7 15.6 (cont.)	 generate a set of claims based on at least one of: one or more exceptions, of the first set of exceptions, or one or more exceptions, of the second set of exceptions wherein each claim verifies: an exception, of the first set of exceptions, as a valid exception, or an exception, of the second set of exceptions, as a valid exception
	RICKARD at [0064] (“The recommendation engine 250 recommends a set of potential transaction objects that maximizes the month end revenue. Accordingly, if the users associated with the recommended set of potential transaction objects performed actions associated with the recommended set of potential transaction objects, the states of these potential transaction objects are expected to change such that the predicted revenue numbers are realized at the end of a month.”);
15.7		 receive the set of claims from the device associated with the client organization;
	RICKARD at [0043] (disclosing “to support the access by client devices 110 as tenants of online system,” as at 15.6));
1.7, 8.8, 15.8		 and prior to processing the set of transactional documents,  perform, based on the set of claims, one or more actions associated with correction or prevention of transaction processing errors relating to the set of transactional documents.
	RICKARD does not explicitly disclose: (1.3) where the transactional documents are new transactions between the client organization and the vendor organization; (1.4) wherein the problematic transactional documents are transactional documents that are likely to cause or influence a problematic processing outcome; (1.5) using a similarity analysis technique [to generate] duplicate transactional documents which indicate a second set of exceptions; (1.6) the second set of exceptions; and at (1.7) prior to processing the set of transactional documents,  perform, based on the set of claims, one or more actions associated with correction or prevention of transaction processing errors relating to the set of transactional documents.
	However, SCHMIDTLER discloses what RICKARD does not, namely:
1.3, 8.3, 15.3		 receive a set of transactional documents associated with new transactions between the client organization and the vendor organization;
	SCHMIDTLER at [0003] The present invention relates to document analysis systems, methods, and computer program products, and more particularly, this invention relates to systems, methods, and computer program products for determining validity of financial documents, and for financial processing using financial document image data.
	SCHMIDTLER at [0004] In the present day, business transactions are recorded as an exchange of information between two or more parties. The information is generated by the sender and can come to the receiver via a variety of means, e.g. via a paper document, an electronic document, etc. Within a business transaction it is implicitly assumed that both parties have some information about the document content and the type of transaction. [0005] Many times, the receiving party has to validate the content of the received document by comparing the document's content with its view of the transaction. This, for example, can be achieved by a human reading the document and comparing the document content to corresponding content already in the recipient's possession. However, the layout and the forms of documents differ vastly between senders and are loosely structured, making the automatic extraction and recognition of the relevant information very challenging and inaccurate. Moreover, such manual review is both time consuming and expensive.
1.4, 15.4	[. . .] wherein the problematic transactional documents are transactional documents that are likely to cause or influence a problematic processing outcome;
	SCHMIDTLER at [0024] In still another general embodiment, a system includes logic in and/or executable by the processor and configured to cause the processor to: perform optical character recognition (OCR) on an image of a financial document and at least one of: (a) correct OCR errors in the financial document using at least one of textual information from a complementary document and predefined business rules; (b) normalize data from the complementary document using at least one of textual information from the financial document and the predefined business rules: and (c) normalize data from the financial document using at least one of textual information from the complementary document and the predefined business rules.
1.5	[. . . ] using a similarity analysis technique, a second set of exceptions indicating that one or more additional transactional documents, of the set of transactional documents, are duplicate transactional documents, wherein the duplicate transactional documents have caused an account of the client organization to update erroneously or are capable of causing the account of the client organization to update erroneously.
	SCHMIDTLER at [0047] (“A still further additional aspect of the presently disclosed techniques includes utilizing as the identifier an entirety of textual information identified and/or extracted from the document (e.g. via OCR). This exemplary approach may be particularly advantageous in embodiments subsequently employing fuzzy matching to validate a document, as described in further detail below. For example, in one embodiment utilizing an entirety of the textual information identified in the first document may be advantageous because the fuzzy matching process is provided more data from which to characterize and/or validate the 
1.6	 generate a set of claims based on at least one of: one or more exceptions, of the first set of exceptions, or one or more exceptions, of the second set of exceptions wherein each claim verifies: an exception, of the first set of exceptions, as a valid exception, or an exception, of the second set of exceptions, as a valid exception;
	SCHMIDTLER at [0047] (disclosing the second set of exceptions as the set of duplicate documents, as at 1.5).
1.7, 8.8, 15.8	prior to processing the set of transactional documents, perform, based on the set of claims, one or more actions associated with correction or prevention of transaction processing errors relating to the set of transactional documents.
	SCHMIDTLER at [0057] In another exemplary embodiment, extraction is run over the OCRed version of the first document in order to provide textual information as well as an initial idea about each field. After an analysis utilizing the extracted textual information, the predefined business rules, and the complementary document, the extracted textual information is altered. For example, numbers, letters, and other field items are altered according to information obtained from the predefined business rules and the complementary document. After the alteration has occurred, an additional analysis is performed utilizing the altered extracted textual information, the predefined business rules, and the complementary document. In this way, the extracted textual information may be fine-tuned to more accurately relate to the complementary document.
trends, are identified and those trends are used to identify transaction that incorrectly “close”, or update erroneously.  
	The distinction between the present claims and the invention disclosed by RICKARD is the state of the transaction analyzed by the respective machine learning systems; in RICKARD it is potential transactions, and in the present claims it is transactional documents, between a client organization and a vendor organization, that are considered new.  These new transaction documents are analyzed by the machine learning techniques to predict whether the transactional documents are likely to cause or influence a problem in processing.  
	Thus, RICKARD discloses the historical data training set, the machine learning module, and the application of that machine learning module to transaction objects to predict the success of a transaction.  However, RICKARD does not disclose where the transaction objects are new transaction documents, for new transactions between the client organization and the vendor organization.  Nor does RICKARD disclose the similarity analysis technique used to identify a second set of exceptions where that set contains duplicate transaction documents.  
	SCHMIDTLER discloses the transaction data set as specifically comprising documents and the use of similarity analysis techniques, along with a non-limiting list of such techniques, including fuzzy matching.  The transactional documents of SCHMIDTLER are financial new transactions in the midst of processing.
	RICKARD discloses a machine learning module trained on a historical data set of processed transactions to predict the success of potential transactions. SCHMIDTLER discloses a system for determining the validity of financial documents in new transactions through the use of similarity analysis techniques to identify transactions objects that are duplicate objects.  It would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the machine learning, training, and predictive modules of RICKARD to assess financial documents and detect duplicable objects as in the document analysis system of SCHMIDTLER, to arrive at the claims of the present invention.  Therefore independent claims 1, 8, and 15, are rendered obvious by RICKARD in view of SCHMIDTLER.

	Regarding claims 3 and 19 RICKARD discloses:
3.1	 generate an exception, of the first set of exceptions, to flag a transactional document, of the one or more transactional documents, as being a problematic transactional document
	RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”)
	RICKARD at [0063] (disclosing a set of exceptions, as at 1.4) (“[A]nd determines 330 a score value representing probability of each potential transaction object reaching a "closed won" state.”);
3.2	compare one or more values identified in the flagged transactional document to one or more corresponding values included in the set of historical transactional documents, wherein the one or more corresponding values are associated with a trend, of the one or more trends, and are to be used as replacement values, generate an updated transactional document that includes the one or more corresponding values, and provide the updated transactional document to a particular device associated with the client organization to allow the particular device associated with the client organization to replace the flagged transactional document with the updated transactional document.
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”);
	RICKARD at [0069] (“The object manager 140 determines 540 whether the interaction caused a change in state of the potential transaction object. The object manager 140 changes 550 the state of the potential transaction object based on the determination 540. For example, if the object manager 140 determines that no user interactions associated with the potential transactions were performed for more than a threshold amount of time, the object manager 140 changes the state of the potential transaction object to an "inactive" state.”);
	RICKARD at [0074] (disclosing the ranking of problematic transactions, as at 1.4)
not explicitly disclose: [one or more corresponding values] are to be used as replacement values [. . . .] that includes the one or more corresponding values, and provide the updated transactional document [. . . ] to replace the flagged transactional document with the updated transactional document.
	However, SCHMIDTLER discloses what RICKARD does not explicitly disclose, namely:
3.2	compare one or more values identified in the flagged transactional document to one or more corresponding values included in the set of historical transactional documents, wherein the one or more corresponding values are associated with a trend, of the one or more trends, and are to be used as replacement values, generate an updated transactional document that includes the one or more corresponding values, and provide the updated transactional document to a particular device associated with the client organization to allow the particular device associated with the client organization to replace the flagged transactional document with the updated transactional document.
	SCHMIDTLER at [0062] (“Further still, in another embodiment, determining the validity of the first document may include automatically estimating values for expected or actual line items, header field items, etc. in the first document. Also, determining the validity of the first document may include automatically correcting values for expected or actual line items, header field items, etc. in the first document based on at least one of the textual information from the complementary document and the business rules. In yet another embodiment, the first document may be reconstructed using the hypotheses and business rules, wherein the determining the validity step analyzes the reconstructed first document. As an option, determining the validity of the first document may include globally validating the textual 
	SCHMIDTLER at [0077] (“[I]t is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.”).
	SCHMIDTLER discloses replacing the erroneous values with the correct values for a transaction document that is flagged by trends generated by the machine learning disclosure of RICKARD.  The machine learning disclosure of RICKARD is modified to produce the result of SCMIDLTER by adding the action of SCHMIDTLER as an action further performed by the RICKARD.
	By this rationale, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning modules of RICKARD to perform the document analysis system of SCHMIDTLER, to obtain the claimed invention.  Therefore claims 3 and 19 rendered obvious by RICKARD in view of SCHMIDTLER.

	Regarding claims 4 and 9, RICKARD discloses:
4.1	 execute a direct matching technique to compare one or more values included in a first additional transactional document, of the set of transactional documents, and one or more corresponding values included in a second additional transactional document, of the set of transactional documents, determine that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document, and generate an exception, of the second set of exceptions, based on determining that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document.
9.1	 executing a fuzzy matching technique to compare one or more values included in a first additional transactional document, of the set of transactional documents, and one or more values included in a second additional transactional document, of the set of transactional documents, wherein the fuzzy matching technique is used to determine that a threshold number of values included in the first additional transactional document match corresponding values that are included in a second additional transactional document, and generating an exception, of the second set of exceptions, based on determining that the threshold number of values included in the first additional transactional document match corresponding values that are included in the second additional transactional document.
	RICKARD at [0073] (“FIG. 8 illustrates how the predicted score for a potential transaction varies with time as a result of user interactions associated with the potential transaction, in accordance with an embodiment. The score represents the likelihood of success of a potential transaction represented by a probability of the potential transaction resulting in a "closed won" state. The chart illustrated in FIG. 8 shows the variation of score along the y-axis with respect to time shown along the x-axis. In an embodiment, the predicted score for the potential transaction stays constant for a time period until certain event occurs that causes the score value to change, for example, increase.”);
	RICKARD at [0050] (disclosing methods analogous the direct matching technique) (“The training set for the predictor models includes positive and negative examples comprising 
	RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”)
	RICKARD does not explicitly disclose: (4.1) direct matching [wherein the direct matching is used to] determine that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document [and] determining that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document. (9.1) fuzzy matching [. . . ] wherein the fuzzy matching technique is used to determine that a threshold number of values included in the first additional transactional document match corresponding values that are included in a second additional transactional document [and] determining that the threshold number of values included in the first additional transactional document match corresponding values that are included in the second additional transactional document.
	However, SCHMIDTLER discloses what RICKARD does not explicitly, namely:
4.1	 execute a direct matching technique to compare one or more values included in a first additional transactional document, of the set of transactional documents, and one or more corresponding values included in a second additional transactional document, of the set of transactional documents, determine that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document, and [. . . ] determining that the values included in the first additional transactional document match the corresponding values that are included in the second additional transactional document.
9.1	 executing a fuzzy matching technique to compare one or more values included in a first additional transactional document, of the set of transactional documents, and one or more values included in a second additional transactional document, of the set of transactional documents, wherein the fuzzy matching technique is used to determine that a threshold number of values included in the first additional transactional document match corresponding values that are included in a second additional transactional document, and [. . .] determining that the threshold number of values included in the first additional transactional document match corresponding values that are included in the second additional transactional document.
	SCHMIDTLER at [0047] (“A still further additional aspect of the presently disclosed techniques includes utilizing as the identifier an entirety of textual information identified and/or extracted from the document (e.g. via OCR). This exemplary approach may be particularly advantageous in embodiments subsequently employing fuzzy matching to validate a document, as described in further detail below. For example, in one embodiment utilizing an entirety of the textual information identified in the first document may be advantageous because the fuzzy matching process is provided more data from which to characterize and/or validate the document, enabling a more robust analysis of the content (e.g. textual information per se) and/or 
	SCHMIDTLER at [0062] (“[D]etermining the validity of the first document may include automatically estimating values for expected or actual line items, header field items, etc. in the first document. Also, determining the validity of the first document may include automatically correcting values for expected or actual line items, header field items, etc. in the first document based on at least one of the textual information from the complementary document and the business rules. In yet another embodiment, the first document may be reconstructed using the hypotheses and business rules, wherein the determining the validity step analyzes the reconstructed first document. As an option, determining the validity of the first document may include globally validating the textual information from the first document. For example, each line item of an invoice may be globally validated.”)
	SCHMIDTLER at [0077] (“In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.”)
	The invention of RICKARD discloses the generation of multiple sets of exceptions by a prediction model which generates recommendations for performing actions on transaction objects; these rules are developed by applying machine learning techniques on the data training direct matching or fuzzy matching technique, to a set of transaction objects identified as duplicate transaction documents.
	By this rationale, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning modules of RICKARD to perform the document analysis system of SCHMIDTLER, to obtain the claimed invention.  Therefore claims 4 and 9 are rendered obvious by RICKARD in view of SCHMIDTLER.

	Regarding claim 6, RICKARD discloses:
6.1	 generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document is a duplicate transactional document that is capable of causing the account of the client organization to update erroneously;
	RICKARD at [0064] (disclosing a rule generated by the prediction);
	RICKARD at [0074] (disclosing the ranking of transactions by the “object ranking module”);
6.2	 generate a request to prevent the particular additional transactional document from being processed, and provide the request to a particular device associated with the client organization.
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”);
	RICKARD at [0069] (disclosing an “object manager” that changes the state of a potential transaction).
	RICKARD does not explicitly disclose: (6.1) that a particular additional transactional document is a duplicate transactional document.
	However, SCHMIDTLER discloses what RICKARD does not, namely:
6.1	 generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document is a duplicate transactional document that is capable of causing the account of the client organization to update erroneously
	SCHMIDTLER at [0077] (“In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.”)
	SCHMIDTLER modifies the erroneous transaction objects as defined by RICKARD, to be duplicate transaction documents.  SCHMIDTLER discloses its own claim or method for applying an operation to detect duplicate transaction documents, and update those erroneous documents, so as to correct or remove invalid invoices.


	Regarding claim 10, RICKARD discloses:
10.1	 training a data model, of the one or more data models, by using a machine learning technique to process the historical transactional information, wherein the machine learning technique is: a clustering technique, a regression technique, or an estimation technique.
	RICKARD at [0050] (disclosing methods analogous the direct matching technique) (“The training set for the predictor models includes positive and negative examples comprising potential transaction objects that resulted in actual transactions and those that failed to result in actual transactions. Machine learning algorithms used include support vector machines (SVMs), boosting for other algorithms (e.g., AdaBoost), neural net, logistic regression, naive Bayes, memory-based learning, random forests, bagged trees, decision trees, boosted trees, boosted stumps, etc.”)
	The disclosure of RICKARD encompasses that of a clustering technique, a regression technique, or an estimation technique.
	By this rationale, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of RICKARD with the combination of RICKARD in view of SCHMIDTLER, to obtain the claimed invention.  Therefore claim 10 is rendered obvious by RICKARD in view of SCHMIDTLER.


18.1	 generate, after receiving the set of claims, summary statistics associated with the set of claims, the summary statistics including at least one of: a total number of transactional documents processed over a time period, a total number of exceptions identified over the time period, a total number of claims received over the time period, a frequency at which a particular type of exception is generated over the time period, or a number of unidentified exceptions that caused or influenced a transaction processing error, of the transaction processing errors, over the time period
	RICKARD at [0059] (“The statistical analysis module 260 performs statistical analysis of potential transaction objects to present various types of statistical information describing the potential transaction object. In an embodiment, the statistical analysis module 260 determines and presents estimates of revenue at the end of a time interval, for example, expected revenues at the end of a month.”)
18.2	 and provide the summary statistics for display on a user interface of a particular device associated with the client organization and/or a device associated with the vendor organization.
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”);
summary statistics.
	By this rationale, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of RICKARD with the combination of RICKARD in view of SCHMIDTLER, to obtain the claimed invention.  Therefore, claim 18 is rendered obvious by RICKARD in view of SCHMIDTLER.

	Claims 2, 5, 7, 11-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2018/0089585 A1 (hereinafter “RICKARD”) in view of U.S. Pre-Grant Publication US 2014/0153787 A1 (hereinafter “SCHMIDTLER”) and further in view of U.S. Patent No. US 6249774 B1 (hereinafter “RODEN”)

	Regarding claim 2, RICKARD discloses: 
2.1	 a first exception to flag a transactional document as having a threshold chance of causing the account of the client organization to update erroneously, a second exception to flag the transactional document as having a threshold chance of including incorrect values, a third exception to flag the transactional document as having a threshold chance of causing or influencing a cancellation, a fourth exception to flag the transactional document as having a threshold chance of causing or influencing a processing dispute, or a fifth exception to flag the transactional document as having a threshold chance of causing or influencing a delivery issue.

	RICKARD at [0061] (“FIG. 3 shows the process of analyzing potential transaction objects, in accordance with an embodiment. The object historical data store 160 receives and stores 310 historical data describing activities associated with potential transaction objects. An example of historical data stored in object historical data store 160 is illustrated in FIG. 4.”);
	RICKARD at [0063] ([A]nd determines 330 a score value representing probability of each potential transaction object reaching a "closed won" state. The statistical analysis module 260 performs various types of analysis of the scores of the potential transaction objects for presentation to the user. For example, the statistical analysis module 260 predicts a month end revenue based on a particular selection of potential transaction objects.”);
	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose at 2.1 all five of the emphasized elements together, where the threshold chance of causing the account includes: update erroneously, incorrect values, a cancellation, a processing dispute, a delivery issue.
	However, RODEN discloses these elements, namely:
	RODEN at (10) (disclosing update erroneously and a dispute process) (“The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by eliminating duplicate entries 216. That is, the data is inspected to verify that the transaction being 
	RODEN at (18) (disclosing cancellation) (“As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor.”);
	RODEN at (25) (disclosing a delivery issue) (“An update 312 is now made of the customer's perpetual inventory (designated 116 in FIGS. 1 and 2). Being that additional items are sent to the customer, its inventory of such items is changed to enable the distributor to track the new shipment of inventory and the distributor's investment therein.”)
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claim 2 is rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 5, RICKARD discloses:
5.1	 generate a claim, of the set =of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document is a duplicate transactional document that has caused the account of the client organization to update erroneously

5.2	 generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization.
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”);
	RICKARD at [0069] (disclosing generate a request to perform an operation on a transaction object based on a claim from its predictive module) (“The object manager 140 determines 540 whether the interaction caused a change in state of the potential transaction object. The object manager 140 changes 550 the state of the potential transaction object based on the determination 540. For example, if the object manager 140 determines that no user interactions associated with the potential transactions were performed for more than a threshold amount of time, the object manager 140 changes the state of the potential transaction object to an "inactive" state.”)
not explicitly disclose: (5.1) that a particular additional transactional document is a duplicate transactional document.
	However, SCHMIDTLER discloses:
5.1	 generate a claim, of the set of claims, indicating that a particular exception, of the second set of exceptions, is a valid exception, the particular exception indicating that a particular additional transactional document is a duplicate transactional document that has caused the account of the client organization to update erroneously.
	The combination of RICKARD in view of SCHMIDTLER does not disclose: (5.2) credit the account of the client organization [. . . ] to a particular device associated with the vendor organization.
	However, RODEN discloses these elements, namely:
5.2	 generate a request to credit the account of the client organization based on the claim indicating that the particular exception is valid, and provide the request to a particular device associated with the vendor organization.
	RODEN at (18)   As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.
duplicate transaction documents, as disclosed by SCHMIDTLER.  RODEN discloses the final element, which is a business method step, to credit the account of the client organization.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claim 5 is rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 7, RICKARD discloses:
7.1	 determine, after determining the one or more trends, a first time period at which a particular device associated with the vendor organization is likely to provide a duplicate transactional document of a particular additional transactional document to the one or more processors
	RICKARD at [0073] (“FIG. 8 illustrates how the predicted score for a potential transaction varies with time as a result of user interactions associated with the potential transaction, in accordance with an embodiment. The score represents the likelihood of success of a potential transaction represented by a probability of the potential transaction resulting in a "closed won" state. The chart illustrated in FIG. 8 shows the variation of score along the y-axis with respect to time shown along the x-axis. In an embodiment, the predicted score for the potential transaction stays constant for a time period until certain event occurs that causes the score value to change, for example, increase.”);
object ranking module 230 ranks the various potential transaction objects based on their significance. In an embodiment, the object ranking module 230 ranks the various potential transaction objects based on a weighted aggregate of the likelihood of the potential transaction closing successfully and an amount of the potential transaction.”);
7.2	 generate, for the particular additional transactional document, scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period
	RICKARD at [0073-74] (disclosing to generate a predictive score for the transactional object associated with the processing of the transactional object);
7.3	 and provide the scheduling information to a particular device associated with the client organization to permit the particular device associated with the client organization to process the particular additional transactional document before the second time period.
	RICKARD at [0043] (“In certain embodiments, the online system 100 implements applications other than, or in addition to, a CRM application. For example, the online system 100 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. According to one embodiment, the online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”);
not explicitly disclose: (7.1) a duplicate transactional document.
	However, SCHMIDTLER discloses:
7.1	 [. . . ] a duplicate transactional document of a particular additional transactional document [ . . . ]
	SCHMIDTLER at [0047] (disclosing the second set of exceptions as the set of duplicate transactional document, as at 1.5-1.6);
	The combination of RICKARD in view of SCHMIDTLER does not disclose at 7.2 scheduling information identifying a second time period [. . . ] wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period; at 7.3 [. . . ] to process the particular additional transactional document before the second time period.
	However, RODEN discloses these elements, namely:
7.2	 generate [. . . ], scheduling information identifying a second time period at which to process the particular additional transactional document, wherein the second time period is before the first time period and the client organization is eligible to receive a discount if the particular additional transactional document is processed before the second time period
	RODEN at (18) (“As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the 
7.3	 and provide the scheduling information to a particular device associated with the client organization to permit the particular device associated with the client organization to process the particular additional transactional document before the second time period.
	RODEN at (10) (disclosing update erroneously and a dispute process) (“The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by eliminating duplicate entries 216. That is, the data is inspected to verify that the transaction being recorded is not a duplicate in terms of an identical item being dispensed by the same customer to the same consumer. If such a duplicate transaction 218 is detected, it is recorded and eliminated from the billing process.”);
	RODEN at (23) (This same information is transmitted to the computer 114 at the warehouse site where one or more of the designated items to be replenished are held in the inventory of the distributor. Computer 114 completes an examination 306 of the information so as to eliminate duplicate transactions and assure that the customer will not be sent any items other than those actually needed to replenish its inventory for a given period of time. The examination 306 to eliminate duplicates takes into account the customer's history of prior transactions for the same items during the same billing period.”);
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to 

	Regarding claims 11 and 16, RICKARD disclose:
11.1	 a first one or more actions that cause a particular device associated with the client organization to prevent a duplicate transactional document from being processed, a second one or more actions that cause a particular device associated with the vendor organization to request a credit to the account of the client organization, a third one or more actions that cause a particular device associated with a sales representative of the client organization to reduce a chance of a transactional document being cancelled, a fourth one or more actions that cause a particular device associated with a delivery manager of the client organization to reduce a chance of a transactional document incurring a delivery issue, or a fifth one or more actions that cause a particular device associated with an employee of the client organization to reduce a chance of a transactional document being associated with a processing dispute.
	RICKARD at [0043] (“[T]he online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”); 
	RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”);

	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose at 11.1 all five of the emphasized elements together: prevent a duplicate transactional document from being processed, request a credit to the account of the client organization, reduce a chance of a transactional document being cancelled, a delivery manager [. . . ] incurring a delivery issue, or  a processing dispute.
	However, RODEN discloses these elements, namely:
11.1	 a first one or more actions that cause a particular device associated with the client organization to prevent a duplicate transactional document from being processed, a second one or more actions that cause a particular device associated with the vendor organization to request a credit to the account of the client organization, a third one or more actions that cause a particular device associated with a sales representative of the client organization to reduce a chance of a transactional document being cancelled, a fourth one or more actions that cause a particular device associated with a delivery manager of the client organization to reduce a chance of a transactional document incurring a delivery issue, or a fifth one or more actions that cause a particular device associated with an employee of the client organization to reduce a chance of a transactional document being associated with a processing dispute.
	RODEN at (10) (disclosing update erroneously and a dispute process) (“The central depository computer 114 is responsible for inspecting and processing the billing data in order that each customer may be provided with a suitable invoice which reflects accurate information. In particular, it is desirable to be able to detect and avoid erroneous or double billing by 
	RODEN at (18) (disclosing cancellation and credit to account) (“As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, consumers may return designated items to the customer of the distributor. When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.”);
	RODEN at (25) (disclosing a delivery issue)(“An update 312 is now made of the customer's perpetual inventory (designated 116 in FIGS. 1 and 2). Being that additional items are sent to the customer, its inventory of such items is changed to enable the distributor to track the new shipment of inventory and the distributor's investment therein.”)
	RICKARD discloses the invention which identifies exceptions in transaction objects based its machine learning and predictive models; in turn, its object manager can act on transaction objects to correct errors.  RODEN identifies those five error elements within a supply chain management disclosure, and the corresponding actions to correct them.  These actions and updated are within the scope of being performed by the online system of RICARD via communication with client devices.


	Regarding claim 12, RICKARD discloses:
12.1	 generating an exception, of the first set of exceptions, to flag a transactional document, of the one or more transactional documents, as having a threshold chance of being associated with at least one of: a cancellation, a processing dispute, or a delivery issue;
	RICKARD at [0069] (“The object manager 140 determines 540 whether the interaction caused a change in state of the potential transaction object. The object manager 140 changes 550 the state of the potential transaction object based on the determination 540. For example, if the object manager 140 determines that no user interactions associated with the potential transactions were performed for more than a threshold amount of time, the object manager 140 changes the state of the potential transaction object to an "inactive" state.”);
12.2	 generating a recommendation that includes resolution information, wherein the recommendation is: a first recommendation that includes resolution information to reduce a likelihood of the transactional document causing or influencing the cancellation, a second recommendation that includes resolution information to reduce a likelihood of the transactional document causing or influencing the processing dispute, or a third recommendation that includes resolution information to reduce a likelihood of the transactional document causing or influencing a delivery issue, and providing, to a particular device associated with the client organization, the first recommendation, the second recommendation, or the third recommendation.
	RICKARD at [0048] (“FIG. 2 shows the system architecture of an object analyzer 130 for analyzing potential transaction objects, in accordance with an embodiment. The object analyzer 130 comprises a machine learning model 220, a feature extraction module 240, an object ranking module 230, a recommendation engine 250, a predictor model 220, and a statistical analysis module 260. Other embodiments may include more or fewer modules. Functionality indicated herein as being performed by a particular module may be performed by other modules.”)
	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose at 12.1 or 12.2, all four of the emphasized elements together at least one of: a cancellation, a processing dispute, or a delivery issue
	However, RODEN discloses these elements, namely:
12.1	 generating an exception, of the first set of exceptions, to flag a transactional document, of the one or more transactional documents, as having a threshold chance of being associated with at least one of: a cancellation, a processing dispute, or a delivery issue;
	RODEN at (10) (disclosing update erroneously and a dispute process);
	RODEN at (18) (disclosing cancellation);
	RODEN at (25) (disclosing a delivery issue).
	The rejection of claim 12 proceeds as do the rejections of claims 2 and 11, as the elements as disclosed by RICKARD and RODEN, respecitively remain analogous.  The rationale for modification remains the same.  Specifically with respect to claim 12, RICKARD explicitly 
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claim 12 is rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 13, RICKARD discloses:
13.1	 generating an exception, of the first set of exceptions, to flag a transactional document, of the one or more transactional documents, as having a threshold chance of being associated with at least one of: a cancellation, a processing dispute, or a delivery issue
	RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”)
	RICKARD at [0063] (disclosing a set of exceptions, as at 1.4) (“[A]nd determines 330 a score value representing probability of each potential transaction object reaching a "closed won" state.”);
13.2	comparing one or more discrepancies identified in the flagged transactional document to a master transactional document, the master transactional document including verified values that are to be included in the flagged transactional document, generating an updated transactional document based on verified values included in the master transactional document, and providing the updated transactional document to a particular device associated with the client organization to allow the particular device associated with the client organization to replace the flagged transactional document with the updated transactional document.
	RICKARD at [0069] (“The object manager 140 determines 540 whether the interaction caused a change in state of the potential transaction object. The object manager 140 changes 550 the state of the potential transaction object based on the determination 540.”);
	RICKARD at [0043] (“[T]he online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”); 
	RICKARD does not explicitly disclose: [one or more corresponding values] are to be used as replacement values [. . . .] to replace the flagged transactional document with the updated transactional document.
	However, SCHMIDTLER discloses what RICKARD does not explicitly disclose, namely:
	SCHMIDTLER at [0062] (“Further still, in another embodiment, determining the validity of the first document may include automatically estimating values for expected or actual line items, header field items, etc. in the first document. Also, determining the validity of the first document may include automatically correcting values for expected or actual line items, header field items, etc. in the first document based on at least one of the textual information from the complementary document and the business rules. In yet another embodiment, the first document may be reconstructed using the hypotheses and business rules, wherein the determining the validity step analyzes the reconstructed first document. As an option, 
	SCHMIDTLER at [0077] (“[I]t is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be determined whether the invoice contains incomplete or incorrect data. If it is determined in operation 222 that the invoice is valid, then in operation 224 the invoice is further processed given its validity. If it is determined in operation 222 that the invoice is invalid, then in operation 226 the invoice is further processed according to one or more errors detected by the validation process.”).
	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose: (13.1) a cancellation, a processing dispute, or a delivery issue.
	However, RODEN discloses these elements:
	RODEN at (10) (disclosing update erroneously and a dispute process);
	RODEN at (18) (disclosing cancellation); 
	RODEN at (25) (disclosing a delivery issue).
	SCHMIDTLER discloses updating a transaction document, based on a master transactional document, which is the first document it uses as a template for detecting errors and duplicates.  SCHMINDLER further discloses that the errors found in the subsequent documents should be replaced with the correct values from its first document.  RICKARD teaches all other elements of the invention with respect to generating the rules to detect and flag problematic transaction objects and update these objects on client devices.  Finally, RODEN discloses problematic transactions to be those with respect to a cancellation, a processing dispute, or a delivery issue.


	Regarding claims 14 and 20, RICKARD discloses:
14.1	 generating, after training the one or more data models, scheduling information identifying a first time period at which to process a particular transactional document of the set of transactional documents, wherein the first time period is before a discount deadline set by the vendor organization;
20.1	 generate, after determining the one or more trends, scheduling information identifying a time period at which to process a particular transactional document of the set of transactional documents, wherein the time period is before a discount deadline set by the vendor organization;
	RICKARD at [0074] (“FIG. 9 illustrates a ranked list of potential transactions recommended by the online system, in accordance with an embodiment. The object ranking module 230 ranks the various potential transaction objects based on their significance. In an embodiment, the object ranking module 230 ranks the various potential transaction objects based on a weighted aggregate of the likelihood of the potential transaction closing successfully and an amount of the potential transaction.”);
14.2	 providing the scheduling information to a particular device associated with the client organization to permit the particular device associated with the client organization to process the particular transactional document before the first time period.
20.2	automatically schedule the particular transactional document to be processed before the time period.
	RICKARD at [0074] (“The feature extraction module 240 extracts 720 features of each of the potential transaction objects. The predictor model 220 determines 730 a score for each potential transaction object of the set. In an embodiment, the score represents a likelihood that the potential transaction object would result in a successful transaction for the enterprise associated with the potential transaction object. The statistical analysis module 260 determines 740 statistical information describing the set of potential transaction objects. For example, the statistical information may represent an estimate of total revenue at the end of a time period, for example, a month. The object analyzer 130 presents the statistical information to users via the client application 115.”)
	The combination of RICKARD in view of SCHMIDTLER does not disclose at 14.1, 20.1, 14.2 or 20.2: scheduling information or a discount deadline.
	However, RODEN discloses these elements, namely:
14.1	 [. . . ] scheduling information identifying a first time period at which to process a particular transactional document of the set of transactional documents, wherein the first time period is before a discount deadline set by the vendor organization;
14.2	 providing the scheduling information [. . . ] before the first time period.
	RODEN at (18) (“As is customary in some billing procedures, negative transactions 252 are detected and transferred to storage 254 where they are temporarily suspended. That is to say, When the item or items are returned to the shelves of the customer, the customer may be entitled to a credit against a prior invoice issued by the distributor for the same item or items. This negative billing data is held in storage 254 so as to be included with the composite billing data 248 of the following day or some subsequent day when sufficient numbers of items are sold to reflect a positive billing transaction.”);
	RODEN at (23) (This same information is transmitted to the computer 114 at the warehouse site where one or more of the designated items to be replenished are held in the inventory of the distributor. Computer 114 completes an examination 306 of the information so as to eliminate duplicate transactions and assure that the customer will not be sent any items other than those actually needed to replenish its inventory for a given period of time. The examination 306 to eliminate duplicates takes into account the customer's history of prior transactions for the same items during the same billing period.”);
	RODEN at (26) (“Lastly, the update 312 of the customer's perpetual inventory 116 is also used to correspondingly update the customer's perpetual forecast 236 (also shown in FIG. 2). As was previously described, commercially available computer software is used to accurately predict the quantity and schedule of replenishment items to be shipped to the customer. The forecast is determined by knowing the daily on-hand inventory level of the customer based upon billing transactions, the minimum inventory of items required by the customer to adequately stock its shelves, and the anticipated demand of the customer based on the distribution history and the number of items shipped to the customer in the past.”).
	RICKARD discloses generating rules through its machine learning model to act on a transaction object.  The system can automatically take an action on a transaction object based on scheduling information and discount deadline elements as recited at claim 14.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claims 14 and 20 are rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 16, RICKARD discloses:
16.1	a first trend indicating that a particular value included in a historical transactional document, of the set of historical transactional documents, has a threshold chance of causing the account of the client organization to update erroneously, a second trend indicating that the particular value included in the historical transactional document, of the set of historical transactional documents, has a threshold chance of causing or being associated with a cancellation, a third trend indicating that the particular value included in the historical transactional document, of the set of historical transactional documents, has a threshold chance of causing or being associated with a processing dispute, or a fourth trend indicating that the particular value included in the historical transactional document, of the set of historical transactional documents, has a threshold chance of causing or being associated with a delivery issue for a product or service relating to the historical transactional document of the set of historical transactional documents.

RICKARD at [0056] (disclosing several sets of exceptions developed by the predictor model) (“In an embodiment, the predictor model 220 predicts the likelihood of success of a potential transaction object as a weighted aggregate value based on various features associated with the potential transaction object.”)
	RICKARD at [0059] (“The statistical analysis module 260 performs statistical analysis of potential transaction objects to present various types of statistical information describing the potential transaction object. In an embodiment, the statistical analysis module 260 determines and presents estimates of revenue at the end of a time interval, for example, expected revenues at the end of a month.”)
	RICKARD at [0061] (“FIG. 3 shows the process of analyzing potential transaction objects, in accordance with an embodiment. The object historical data store 160 receives and stores 310 historical data describing activities associated with potential transaction objects. An example of historical data stored in object historical data store 160 is illustrated in FIG. 4.”);
	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose at 16.1 or 16.2, all four of the emphasized elements together: to update erroneously, a cancellation, a processing dispute, a delivery issue for a product or service.
 at least one of: a cancellation, a processing dispute, or a delivery issue
	However, RODEN discloses these elements, namely:
16.1	to update erroneously, [. . . ]  causing or being associated with a cancellation, [. . . ] a processing dispute, [. . . ] causing or being associated with a delivery issue for a product or service [. . . ].
	RODEN at (10) (disclosing to update erroneously and a dispute process);
	RODEN at (18) (disclosing cancellation);
	RODEN at (25) (disclosing a delivery issue).
	The rejection of claim 16 proceeds as do the rejections of claims 2, 11, and 12 as the elements as disclosed by RICKARD and RODEN, respectively remain analogous.  The rationale for modification remains the same.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claim 16 is rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

	Regarding claim 17, RICKARD discloses:
17.1	 receive a claim, of the set of claims, indicating that a particular exception, of the first set of exceptions, is a valid exception, the particular exception indicating that a particular transactional document is a duplicate transactional document that has caused or is capable of causing the account of the client organization to update erroneously;
	RICKARD at [0064] (disclosing a rule generated by the prediction);

17.2	 generate a first request to prevent the particular transactional document from being processed, or a second request to credit the account of the client organization, and provide the first request to a particular device associated with the client organization or the second request to a particular device associated with the vendor organization.
	RICKARD at [0043] (“[T]he online system 100 is configured to provide webpages, forms, applications, data and media content to client devices 110 to support the access by client devices 110 as tenants of online system 100. As such, online system 100 provides security mechanisms to keep each tenant's data separate unless the data is shared.”); 
	RICKARD at [0069] (“The object manager 140 determines 540 whether the interaction caused a change in state of the potential transaction object. The object manager 140 changes 550 the state of the potential transaction object based on the determination 540.”);
	RICKARD does not explicitly disclose: (17.1) that a particular additional transactional document is a duplicate transactional document, or (17.2) a second request to credit the account of the client organization.
	However, SCHMIDTLER discloses:
17.1	 receive a claim, of the set of claims, indicating that a particular exception, of the first set of exceptions, is a valid exception, the particular exception indicating that a particular transactional document is a duplicate transactional document that has caused or is capable of causing the account of the client organization to update erroneously;
	SCHMIDTLER at [0077] (“In addition, it is determined by the integrated matching and extraction algorithm 220 in operation 222 whether the invoice is valid. For example, it may be 
	The combination of RICKARD in view of SCHMIDTLER does not explicitly disclose: (17.2) a second request to credit the account of the client organization.
	However, RODEN discloses this element and more, namely:
17.1	 receive a claim, of the set of claims, indicating that a particular exception, of the first set of exceptions, is a valid exception, the particular exception indicating that a particular transactional document is a duplicate transactional document that has caused or is capable of causing the account of the client organization to update erroneously;
	RODEN at (10) (disclosing detecting duplicate entries to avoid double-billing) 
17.2	 generate a first request to prevent the particular transactional document from being processed, or a second request to credit the account of the client organization, and provide the first request to a particular device associated with the client organization or the second request to a particular device associated with the vendor organization.
	RODEN at (18) (disclosing credit to account);
	The rejection proceeds as in claim 6 as the claims are commensurate in scope but for the addition of the elements disclosed by RODEN.  RODEN discloses that the transactional document can be a duplicate transactional document and that credit can be made to the client account.  SCHMIDTLER modifies the erroneous transaction objects as defined by RICKARD, to be duplicate transaction documents.  SCHMIDTLER discloses its own claim or method for duplicate transaction documents, and update those erroneous documents, so as to correct or remove invalid invoices.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of RICKARD in view of SCHMIDTLER disclosing the independent claim, with the disclosure of RODEN, to arrive at the invention of the present application.  Therefore claim 17 is rendered obvious by RICKARD in view of SCHMIDTLER and in further view of RODEN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guzman US 20180011846 A1 [0036] In an embodiment, the electronic document analyzer 120 is configured to determine a compatibility level by comparing data of the transaction electronic document with data of the evidencing electronic document. The compatibility level represents a relationship between a portion of the transaction electronic document and the evidencing electronic document. The compatibility level may be, but is not limited to, a full match, a partial match, a mismatch, and the like. A full match may be determined if, for example, no difference is determined between the compared data. If a difference is determined, the compatibility level may be determined based on a predetermined threshold. For example, the threshold for prices in Euros may be 5 Euros such that a partial match is determined when a price indicated in the transaction electronic document is 90 Euros and a price in the evidencing electronic document is 91 Euros, while a mismatch is determined when a price indicated in the 
Chao US 20020169678 A1 [0082] FIG. 5 provides an illustration of the process flow utilized in accordance with one or more embodiments of the invention. The figures shows that the system described above may be utilized to generate the selling agreement that defines a relationship between multiple parties (e.g., step 500). Once the selling agreement is generated the system may determine a commission amount associated with a sales transaction performed by one of the parties based on said selling agreement (e.g., step 502). However, before the system pays out the commission amount it may determine if the parties associated with the sales transaction conform to regulatory or business requirements (e.g., step 504). For example, the system may determine whether the parties are validly licensed or authorized to perform such sales transactions. If the second party is not validly licensed, the system may reject the sales transaction (e.g., step, 506). Once that determination is performed the system may distribute an appropriate payment (e.g., commission amount) to individuals associated with said sales transaction (e.g., step 508). In one embodiment of the invention, the distributed amount takes into account any deductions or credits (e.g., via the payment engine or debt engine) that are to be applied to the commission amount. For example, the person responsible for the transaction (e.g., sales representative) may be paid some amount minus an amount owed.
Muraoka US 20160117588 A1 [0044] Hereinafter, a prediction function creation device, a prediction function creation method, and a program according to a first exemplary embodiment of the present invention will be described with reference to FIGS. 1 to 4. . . . [0048] The clustering unit 11 carries out clustering to give labels to the respective 
Hart US 9043247 B1 [ABSTRACT]  A computer-implemented method for classifying documents for data loss prevention may include 1) identifying training documents for a machine learning classifier configured for data loss prevention, 2) performing a semantic analysis on training documents to identify topics within the set training documents, 3) applying a similarity metric to the topics to identify at least one unrelated topic with a similarity to the other topics within the plurality of topics, as determined by the similarity metric, that falls below a similarity threshold, 4) identifying, based on the semantic analysis, at least one irrelevant training document within the set of training documents in which a predominance of the unrelated topic is above a predominance threshold, and 5) excluding the irrelevant training document from the set of training documents based on the predominance of the unrelated topic within the irrelevant training document. Various other methods, systems, and computer-readable media are also disclosed.
Jezewski US 10303771 B1 [ABSTRACT] A device receives document information associated with a document, and receives a request to identify insights in the document information. The device performs, based on the request, natural language processing on the document information to identify words, phrases, and sentences in the document information, and utilizes a first machine learning model with the words, the phrases, and the sentences to identify information indicating abstract insights, concrete insights, and non-insights in the document. The device utilizes a second machine learning model to match the abstract insights with particular concrete insights that are different than the concrete insights, and utilizes a third machine learning model to determine particular insights based on the non-insights. The device generates an insight document that includes the concrete insights, the abstract insights matched with the particular concrete insights, and the particular insights determined based on the non-insights.
YELLAPRAGADA US 20180032842 A1 [ABSTRACT] Techniques are disclosed for facilitating optical character recognition (OCR) by identifying one or more regions in an electronic document to perform the OCR. For example a method for identifying information in an electronic document includes obtaining a set of training documents for each template of a plurality of templates for the electronic document, extracting spatial attributes for at least a first label region and at least a first corresponding value region from the set, and training a classifier model based on the extracted spatial attributes, wherein the classifier model is used to identify the information in the electronic document. The spatial attributes represent a position of at least the first label region and at least the first value region within the electronic document.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685